~ Case 3:20-cv-01357-JSC Document 45-2 Filed 12/30/20 Page 1of 3

EXHIBIT A
Case 3:20-cv-01357-JSC Document 45-2 Filed 12/30/20 Page 2 of 3

From: Rollan, Raymond (CAT)

To: “Jamir Davis"; Michael Seville; Curtis Briggs
Subject: Spiers v. CCSF

Date: Wednesday, December 30, 2020 12:33:01 PM

Attachments: ISC_ Civil Standing Order 08-12-2020-1.pdf

 

Counsel,

This message is to request that you withdraw your pending motion to compel as it does not
comply with Judge Corley’s Standing Order regarding discovery disputes (attached). Pursuant
to pages 4-5 of the operative Standing Order:

If the parties are unable to resolve their dispute informally after a good faith effort,
including meet and confer efforts conducted by lead counsel, the parties have two
options:

1) If the dispute is straightforward, or the parties believe some initial informal
guidance from the Court may help the parties resolve their dispute without
the need for briefing, the parties may contact Judge Corley’s Courtroom
Deputy, Ada Means at (415) 522-2015 to arrange a telephonic conference
with Judge Corley

2) For more complex disputes, the parties shall prepare a joint statement of not
more than five pages (12-point or greater font) stating the nature and status
of the dispute and attesting to their good faith meet and confer efforts.
Issue- by- issue, the joint letter shall describe each unresolved issue,
summarize each party’s position with appropriate legal authority, and
provide each party’s final proposed compromise before addressing the next
issue. It is preferable that the parties file a separate letter for each dispute.
Where necessary, the parties may submit supporting declarations and
documentation of up to 12 pages. Parties are expected to plan for and
cooperate in preparing the joint letter so that each side has adequate time to
address the arguments.

The parties are strongly encouraged to submit a joint statement, but in the
rare instances when a joint statement is not possible, each side may submit
a statement of not more than two pages (12-point font or greater).

The joint statement or individual statements shall ‘be e-filed (unless the
case is exempt from e-filing requirements) and chambers copies submitted
as required herein. Whether joint or individual, the statement must be
filed under the Civil Events category of “Motions and Related Filings >
Motions — General > Discovery Letter Brief.”

Upon review of the parties’ submission[s], the Court will advise the
parties of how the Court intends to proceed. The Court may issue a
ruling or schedule a telephone conference or in person conference with
the parties, and at such conference may issue rulings, order more formal
briefing, or set further hearing dates. The Court may also order the
parties to come to the courthouse to meet and confer in good faith.
Case 3:20-cv-01357-JSC Document 45-2 Filed 12/30/20 Page 3 of 3

Please let me know how you would like to proceed. If you are willing to withdrawing your

motion, we can schedule a time to meet and confer regarding a joint discovery letter brief. If]

. do not hear from you, I intend to file an administration motion to notify the Court of this
deficiency.

Thank you,

Raymond R. Rollan
Deputy City Attorney
Office of City Attorney Dennis Herrera
(415) 554-3888 Direct
w.sici rney.or

CONFIDENTIALITY NOTICE: This communication and its contents may contain confidential and/or —
legally privileged information. It is solely for the use of the intended recipient(s). Unauthorized
interception, review, use or disclosure is prohibited and may violate applicable laws, including the
Electronic Communications Privacy Act. It you are not the intended recipient, please contact the
sender and destroy all copies of the communication.
